Case 2:17-cv-08704-DSF-JEM Document 75 Filed 04/25/19 Page 1 of 2 Page ID #:1535




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     HANNAH WEINSTEIN,                       CV 17-8704 DSF (JEMx)
        Plaintiff,
                                             Order DENYING Application to
                       v.                    Seal (Dkt. No. 59)

     EQUIFAX INFORMATION
     SERVICES LLC, et al.,
         Defendants.



        The Court agrees with Plaintiff that Defendant’s application to
     seal is meritless. There is no compelling reason to file any of the
     documents at issue under seal. The application is DENIED.

        The declaration in support of sealing is essentially boilerplate.
     Assertions are made about revelation of computer systems and
     use by criminals. Nothing about the primary document at issue
     could in any apparent way compromise computer systems or be of
     any use to any criminals.1 Nor is it of any apparent use to any of
     Defendant’s competitors. It may be something that Defendant
     would like to keep secret because of bad publicity or some other
     reason, but those reasons are not compelling to anyone but
     Defendant.


     1The other documents at issue discuss the primary document, which is a
     portion of Defendant’s policy manual pertaining to the treatment of court
     documents.
Case 2:17-cv-08704-DSF-JEM Document 75 Filed 04/25/19 Page 2 of 2 Page ID #:1536




        IT IS SO ORDERED.


     Date: April 25, 2019                  ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
